Gunby, J.
Taxes assessed in 1878 did not become due until February, 1879, and lands could not be forfeited to the State for said taxes until December, 1879; hence, the tax ordinance of the Constitution or Act 107 of 1880, does not apply to taxes assessed in 1878.
2. Nor was there any forfeiture of property for taxes assessed in 1877; because the filing of the delinquent rolls and the sales thereunder were suspended by the Auditor in 1878, owing to the appalling epidemic of yellow fever, and his action was approved by Joint Resolution (No. 19) of the Legislature in 1879.
3. But Act 98, of 18S2, provides for the sale of all property forfeited or sold to the State, and “ all property upon which any 'taxes due to the State of Louisiana, or to any parish, prior to January 1st, 1880, remain unpaid or unsettled.” The sheriff, under this Act, is clearly empowered to sell property for taxes of 1877 and 1878, though not forfeited to the State.
4. Under Section 36 of Act 96, of 1877. each piece of real ' property is affected with a privilege only for the assessed value of said property and for the personal property; but if two or more pieces of real property be assessed for a round sum, with the consent of the taxpayer, or without reasonable objection from him, the privilege will operate on all the property for the entire assessment. 33 An. 555.
5. By Section 36 of Act 96, of 1877, the privilege of the State for taxes is prescribed by three years; but said Act does not abolish or abandon the mortgage which the State has for taxes, as shown by the language used in Section 79 of said Act, and this mortgage is prescribed only by ten years. 34 An. 178.
6. Under Act 98 of 1882, the sheriff is not required to give notice.to third possessors of the land on which delinquent taxes .are due before selling the same.